J-S18038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

SHAMEL LEROY JONES

                            Appellant               No. 2176 EDA 2014


                    Appeal from the PCRA Order July 7, 2014
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0002625-2001


BEFORE: BENDER, P.J.E., ALLEN, J., and MUNDY, J.

JUDGMENT ORDER BY MUNDY, J.:                         FILED APRIL 06, 2015

       Appellant, Shamel Leroy Jones, appeals pro se from the July 7, 2014

order, dismissing as untimely his fourth petition for relief filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.        After

careful review, we affirm.

       Appellant pled guilty to one count of third-degree murder on February

15, 2002. On April 5, 2002, the trial court imposed a sentence of 12½ to 25

years’ imprisonment. Appellant did not file a direct appeal with this Court.

As a result, Appellant’s judgment of sentence became final on May 6, 2002.1

____________________________________________
1
  Pennsylvania Rule of Appellate Procedure 903(c)(3) requires a notice of
appeal be filed “within 30 days of the imposition of the judgment of sentence
in open court.” Pa.R.A.P. 903(c)(3). Instantly, the 30th day fell on Sunday,
May 5, 2002. When computing the 30-day filing period “[if] the last day of
any such period shall fall on Saturday or Sunday … such day shall be omitted
(Footnote Continued Next Page)
J-S18038-15


See generally 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(c). Appellant has

since filed three unsuccessful PCRA petitions.

      Appellant filed the instant petition on May 27, 2014, over 12 years

after the judgment of sentence became final; as a result, it was patently

untimely.     Furthermore, as the PCRA court pointed out, Appellant’s Rule

1925(b) statement does not argue that any of the three enumerated time-

bar exceptions apply. PCRA Court Order, 9/5/14, at 2. Our Supreme Court

has held that Rule 1925(b) is a bright-line rule. Commonwealth v. Hill, 16
A.3d 484, 494 (Pa. 2011). Rule 1925(b) by its text states that all issues not

raised   in   such     a   statement     are     waived.2   Id.;   accord   Pa.R.A.P.

1925(b)(4)(vii).       As Appellant has waived any argument that a time-bar




                       _______________________
(Footnote Continued)

from the computation.” 1 Pa.C.S.A. § 1908. Therefore, the 30th day for
Appellant to file a timely notice of appeal was on Monday, May 6, 2002.
2
  Even if we were to address Appellant’s purported time-bar exception, we
would still conclude his petition was untimely. Appellant argued in his PCRA
petition and his brief that the newly-discovered fact exception applies.
However, as the PCRA court pointed out, Appellant’s alleged new fact is that
he was informed by the PCRA court at some point that his “legal file” did not
contain a signed sentencing order. PCRA Court Order, 6/13/14, at 3.
However, because Appellant was sentenced on April 5, 2002, he could have
learned of this fact over 12 years prior to the filing of the instant petition.
Furthermore, Appellant’s substantive claim lacks merit as the sentencing
order was signed by the trial court. See id. at Exhibit A at 1.




                                            -2-
J-S18038-15


exception applies, the PCRA court correctly determined that it lacked

jurisdiction to address the merits of any of Appellant’s claims.3

       Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s fourth PCRA petition as untimely filed.       Accordingly,

the PCRA court’s July 7, 2014 order is affirmed.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2015




____________________________________________
3
  Although Appellant argues his sentence is illegal, this Court recently noted,
“in order for this Court to review a legality of sentence claim, there must be
a basis for our jurisdiction to engage in such review.” Commonwealth v.
Miller, 102 A.3d 988, 995 (Pa. Super. 2014) (citation omitted); see also
Commonwealth v. Seskey, 86 A.3d 237, 242 (Pa. Super. 2014) (stating,
“[t]hough not technically waivable, a legality [of sentence] claim may
nevertheless be lost should it be raised … in an untimely PCRA petition for
which no time-bar exception applies, thus depriving the court of jurisdiction
over the claim[]”) (citation omitted), appeal denied, 101 A.3d 103 (Pa.
2014).



                                           -3-